DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”).  Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Election/Restriction
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, Claims 1, 3-6, 8-9, 11, 15-17, 29, 31-32, 34-35, and 38-40 are directed to a method for producing psicose comprising preparing an initial culture medium in which the C/N ratio is 10/1 to 1/1, wherein the carbon source of the initial culture medium is one of psicose and fructose, culturing a microorganism capable of producing psicose epimerase, and converting psicose from a fructose substrate.
Group II, Claim 18 is directed to a composition for producing psicose.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Genus A: Claim 1 encompasses species of carbon source.
The identified groupings of species from which an election is to be made include:
Psicose
Fructose 
Genus B: Claim 3 encompasses species of type of culturing method.
The identified groupings of species from which an election is to be made include:
Batch
Fed-batch
Continuously
Genus C: Claims 9 and 40 encompass species of metal ions.
The identified groupings of species from which an election is to be made include:
Manganese
Cobalt
Calcium
Magnesium
Nickel
Iron
Aluminum 
Genus D: Claims 17 and 39 encompass species of microorganisms.
The identified groupings of species from which an election is to be made include:
Microbacterium
Ensifer
Agrobacterium
Pseudomonas
Rhodobacter
Corynebacterium
Genus E: Claim 29 encompasses species of inducer.
The identified groupings of species from which an election is to be made include:
Psicose
Fructose 

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1, 3, 9, 17, 29, 39-40.

Reason for Restriction
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the common technical feature of a culture of microorganism capable of producing psicose epimerase, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kim (US20170298400A1).  Kim discloses a culture of microorganism capable of producing psicose epimerase (¶ 43: The reaction of D-fructose as a substrate and an epimerase thereof is performed in microorganisms, and thus microorganisms may be cultured in a medium containing D-fructose).  The shared technical feature lacks novelty in view of the prior art.  Thus, the claimed inventions cannot be said to have unity of invention.


The technical feature common to all the cited claims of Genus A is carbon source.  This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kim (US20170298400A1).  Kim discloses a carbon source in the method of producing psicose (Claim 1: A method of preparing D-psicose, comprising a step of reacting D-fructose as a substrate and an epimerase thereof in microorganisms at a temperature of 40° C. or higher).  Thus, the shared technical feature lacks novelty in view of the Kim reference. 
The technical feature common to all the cited claims of Genus B is type of culturing method.  This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kim (US20170298400A1).  Kim discloses different types of culturing methods in the method of producing psicose (¶ 47: The culture be a continuous, semi-continuous, or batch type culture).  Thus, the shared technical feature lacks novelty in view of the Kim reference. 
The technical feature common to all the cited claims of Genus C is metal ions.  This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kim (US20170298400A1).  Kim discloses metal ions in the method of producing psicose (¶ 46: In addition, the medium may be a defined medium commonly used in the art, containing carbon sources including glucose, glycerol and the like; nitrogen sources including ammonia, urea, and the like; essential metal ions including sodium, potassium, calcium, magnesium, manganese, cobalt, and the like; vitamins and the like).  Thus, the shared technical feature lacks novelty in view of the Kim reference. 
The technical feature common to all the cited claims of Genus D is microorganisms.  This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kim (US20170298400A1).  Kim discloses microorganisms in the method 
The technical feature common to all the cited claims of Genus E is inducer.  This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kim (US20170298400A1).  Kim discloses a carbon source in the method of producing psicose (Claim 1: A method of preparing D-psicose, comprising a step of reacting D-fructose as a substrate and an epimerase thereof in microorganisms at a temperature of 40° C. or higher).  Thus, the shared technical feature lacks novelty in view of the Kim reference. 
  
Joint Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Notice of Potential Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A.H./Examiner, Art Unit 1657   

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657